       Case 2:17-cv-03017-JAD-DJA Document 102
                                           101 Filed 04/09/21 Page 1 of 3
                                                                        5


1    KELLY A. EVANS, ESQ.
     Nevada Bar No. 7691
2    kevans@efstriallaw.com
     CHAD R. FEARS, ESQ.
3    Nevada Bar No. 6970
     cfears@efstriallaw.com
4    EVANS FEARS & SCHUTTERT L.L.P.
     6720 Via Austi Parkway, Suite 300
5    Las Vegas, NV 89119
     Telephone: 702.805.0290
6
  JEFFREY F. BARR, ESQ.
7 Nevada Bar No. 7269
  jbarr@atllp.com
8 ARMSTRONG TEASDALE LLP
  3770 Howard Hughes Parkway, Suite 200
9 Las Vegas, Nevada 89169
  Telephone: 702.678.5070
10
     Attorneys for Plaintiff
11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13
   ROBERT ELIASON, an individual and in Case No.: 2:17-cv-03017-JAD-DJA
14
   his official capacity as Constable of North
   Las Vegas Township,                           STIPULATION AND ORDER
15
                                                        EXTENDING
                         Plaintiff,            DEADLINE TO FILE RESPONSES
   v.                                          TO MOTIONS [ECF 98, 99 & 100]
16
                                                       (First Request)
   CLARK COUNTY, a political subdivision of
17
   the State of Nevada; STATE OF NEVADA
   ex rel NEVADA COMMISSION ON                        ECF No. 101
18
   PEACE OFFICER STANDARDS &
   TRAINING, a regulatory agency of the State
19 of Nevada,

20                             Defendants.
21      Plaintiff ROBERT ELIASON (“Plaintiff”), Defendant CLARK COUNTY (“County”)
22   and Defendant STATE OF NEVADA ex rel. NEVADA COMMISSION ON PEACE
23   OFFICER STANDARDS & TRAINING (“POST Commission”) (collectively, “the
24   Parties”), hereby stipulate to a one time two-week extension of time for Plaintiff to file his
25   responses to:

26           •   POST Commission’s Motion to Dismiss First Claim for Relief – Second

27               Amended Complaint [ECF No. 98]; current response deadline is April 12, 2021;

28
                                             Page 1 of 3
       Case 2:17-cv-03017-JAD-DJA Document 102
                                           101 Filed 04/09/21 Page 2 of 3
                                                                        5


1
               •   POST Commission’s Renewed Motion for Summary Judgment Title II ADA
2
                   Claim – Second Amended Complaint [ECF No. 99]; current response deadline is
3
                   April 19, 2021;
4
               •   County’s Motion to Dismiss Second Amended Complaint [ECF No. 100];
5
                   current response deadline is April 12, 2021.
6
           Plaintiff would like an additional two weeks, from April 12, 2021, to file his responses
7
     to the above motions. This is Plaintiff’s first request for an extension to file his responses.
8
     ///
9
     ///
10
     ///
11
     ///
12
     ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///

25   ///

26   ///

27   ///

28
                                              Page 2 of 3
        Case 2:17-cv-03017-JAD-DJA Document 102
                                            101 Filed 04/09/21 Page 3 of 3
                                                                         5


1
         IT IS HEREBY STIPULATED AND AGREED by and between the Parties, for a one
2
     time two-week extension, that the deadline for Plaintiff to file his responses to POST
3
     Commission’s Motion to Dismiss [ECF No. 98], POST Commission’s Renewed Motion for
4
     Summary Judgment [ECF No. 99], and County’s Motion to Dismiss [ECF No. 100] shall be
5
     April 26, 2021.
6
     Respectfully submitted by:
7
         DATED this 9th day of April, 2021.
8

9     EVANS FEARS & SCHUTTERT| LLP                        OLSON, CANNON, GORMLEY,
                                                          ANGULO & STOBERSKI
10
      /s/ Chad R. Fears                                   /s/Thomas D. Dillard, Jr.          .




11
      KELLY A. EVANS, ESQ.                                THOMAS D. DILLARD, JR., ESQ.
      CHAD R. FEARS, ESQ.                                 9950 W. Cheyenne Avenue
12
      6720 Via Austi Parkway, Suite 300                   Las Vegas, NV 89129
      Las Vegas, NV 89119                                 (702) 384-4012
      (702) 805-0290                                      Attorneys for Defendant Clark County
13
              And
14
                                                          AARON D. FORD,
      ARMSTRONG TEASDALE LLP                              ATTORNEY GENERAL
15
      /s/ Jeffrey F. Barr                                 /s/ Michael D. Jensen
16    JEFFREY F. BARR, ESQ.                               MICHAEL D. JENSEN, ESQ.
      3770 Howard Hughes Parkway, Suite 200               555 Wright Way
17    Las Vegas, Nevada 89169                             Carson City, NV 89711
      (702) 678-5070                                      (775) 684-1100
18    Attorneys for Plaintiff Robert Eliason              Attorneys for Defendant State of Nevada
                                                          ex rel. Nevada Commission on Peace
19                                                        Officers Standards and Training
20
                                               ORDER
21
         IT IS SO ORDERED. The deadline for Plaintiff to file responses to POST
22
     Commission’s Motion to Dismiss [ECF No. 98], POST Commission’s Renewed Motion for
23
     Summary Judgment [ECF No. 99], and County’s Motion to Dismiss [ECF No. 100] shall be
24
     for a one time two-week extension, or until April 26, 2021.
25

26                                            _____________________________________
                                              UNITED STATES DISTRICT COURT JUDGE
27
                                              DATED:          _________________
                                                                4-9-2021
28
                                            Page 3 of 3
